
	

113 HR 593 IH: Down Payment to Protect National Security Act of 2013
U.S. House of Representatives
2013-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 593
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2013
			Mr. McKeon (for
			 himself, Mrs. Hartzler,
			 Mr. Brooks of Alabama,
			 Mr. Hunter,
			 Mr. Thornberry,
			 Mrs. Walorski,
			 Mr. Wilson of South Carolina,
			 Mr. Rigell,
			 Mr. Jones,
			 Mr. Conaway,
			 Mr. Franks of Arizona,
			 Mr. Turner,
			 Mr. Miller of Florida,
			 Mr. Palazzo,
			 Mrs. Noem,
			 Mr. Austin Scott of Georgia,
			 Mr. Heck of Nevada,
			 Mr. Runyan,
			 Mr. Salmon,
			 Mr. Bishop of Utah,
			 Mr. LoBiondo,
			 Mr. Rogers of Alabama,
			 Mr. Coffman,
			 Mr. Shuster, and
			 Mr. Kline) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committees on the Budget,
			 House Administration, and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to modify the discretionary spending limits to take into
		  account savings resulting from the reduction in the number of Federal
		  employees.
	
	
		1.Short titleThis Act may be cited as the
			 Down Payment to Protect National
			 Security Act of 2013.
		2.Findings and
			 sense of Congress
			(a)FindingsCongress makes the following
			 findings:
				(1)On April 13, 2011, in a speech at George
			 Washington University, the President outlined his plan to further reduce
			 military spending by $400 billion through fiscal year 2023.
				(2)On August 2, 2011, the President signed
			 into law, S. 365, the Budget Control Act of 2011, which reduced discretionary
			 spending and established a sequestration effective January 2, 2013, pursuant to
			 the Balanced Budget and Emergency Deficit Control Act of 1985
			 (Gramm-Rudman-Hollings Act) in the event that additional deficit reduction
			 could not be found. To this end, the Budget Control Act of 2011 also
			 established a Joint Select Committee on Deficit Reduction charged with
			 identifying $1.2 trillion in additional savings by November, 2011.
				(3)The Joint Select Committee on Deficit
			 Reduction was unable to reach an agreement, which resulted in new spending caps
			 for national defense for fiscal year 2013.
				(4)On March 29, 2012,
			 the House of Representatives passed H. Con. Res. 112, the budget resolution for
			 fiscal year 2013, which included reconciliation instructions directing House
			 Committees to craft legislation that would achieve the savings required to
			 replace the sequestration called for in fiscal year 2013, as established by the
			 Budget Control Act of 2011.
				(5)On May 10, 2012,
			 the House of Representatives passed H.R. 5652, the Sequestration Replacement
			 Reconciliation Act of 2012, which would replace the $98 billion sequestration
			 of discretionary spending called for in 2013, as established by the Budget
			 Control Act of 2011, by making changes in law to reduce mandatory spending by
			 $310 billion through fiscal year 2022.
				(6)Acting Director of
			 the Office of Management and Budget, Jeffery Zients, testified before the House
			 Armed Services Committee on August 1, 2012, Sequestration, by design, is
			 bad policy, and Congress should pass balanced deficit reduction to avoid
			 it..
				(7)On August 7, 2012, the President signed
			 into law, H.R. 5872, the Sequestration Transparency Act of 2012, which required
			 the President to submit to Congress a detailed report on the implementation of
			 the sequestration for fiscal year 2013 by September 6, 2012. The President
			 failed to submit the report by the due date and the report did not provide a
			 detailed assessment of potential impacts of sequestration, stating instead
			 that, no amount of planning can mitigate the significant impact of the
			 sequestration.
				(8)On September 11, 2012, Bob Woodward
			 released The Price of Politics, documenting the origins of
			 sequestration in the Budget Control Act of 2011 negotiations, stating,
			 [Jack] Lew, [Rob] Nabors, [Gene] Sperling and Bruce Reed, Biden’s chief
			 of staff, had finally decided to propose using language from the 1985
			 Gramm-Rudman-Hollings deficit reduction law as the model for the trigger. … It
			 would require a sequester with half the cuts from Defense, and the other half
			 from domestic programs. There would be no chance the Republicans would want to
			 pull the trigger and allow the sequester to force massive cuts to
			 Defense..
				(9)On October 22,
			 2012, referring to the upcoming implementation of sequestration on the U.S.
			 military, the President said, it will not happen.
				(10)On January 2,
			 2013, the President signed into law, H.R. 8, the American Taxpayer Relief Act
			 of 2012, which moved the effective date of the sequestration to March 1, 2013.
			 Fifty percent of the required offset was generated through tax increases, while
			 25 percent came from additional cuts to defense discretionary spending and the
			 remaining 25 percent from domestic discretionary spending. No reduction to
			 mandatory spending was included in H.R. 8.
				(11)To date, Congress
			 has enacted and the President has signed into law $1.1 trillion in
			 discretionary spending cuts, plus an additional $600 billion in tax increases,
			 with no spending reductions in mandatory programs.
				(12)Should
			 sequestration occur on March 1, 2013, an additional $800 billion in across the
			 board defense and domestic discretionary cuts will be applied over a 9-year
			 period, with negligible reductions in mandatory spending.
				(13)On January 14,
			 2013, all seven members of the Joint Chiefs of Staff signed a letter to the
			 congressional defense committees stating, Should this looming readiness
			 crisis be left unaddressed, we will have to ground aircraft, return ships to
			 port, and stop driving combat vehicles in training. Training will be reduced by
			 almost half of what we were planning just three months ago. … We will also be
			 unable to reset and restore the force’s full-spectrum combat capability after
			 over a decade of hard fighting in Iraq and Afghanistan. … Under current
			 budgetary uncertainty, we are at grave risk of an imposed mismatch between the
			 size of our Nation’s military force and the funding required to maintain its
			 readiness, which will inevitably lead to a hollow force..
				(14)The Joint Chiefs
			 of Staff further stated, We are also now planning for the potential to
			 furlough up to nearly 800,000 defense civilians who are essential to critical
			 functions like maintenance, intelligence, logistics, contracting, and health
			 care..
				(15)On January 28, 2013, the Vice Chairman of
			 the Joint Chiefs of Staff stated I know of no other time in history when
			 we have come potentially down this far, this fast, in the defense budget. …
			 There could be, for the first time in my career, instances where we may be
			 asked to respond to a crisis and we will have to say that we
			 cannot..
				(16)On February 5, 2013, the President proposed
			 to further delay the sequestration using the same model adopted in H.R. 8, the
			 American Taxpayer Relief Act of 2012, 50 percent through tax increases, 25
			 percent through additional cuts to defense discretionary, and 25 percent
			 through additional cuts to domestic discretionary programs. For fiscal year
			 2013, the President’s proposal would result in an additional $21 billion cut to
			 the military.
				(b)Sense of
			 CongressIt is the sense of Congress that:
				(1)Full sequestration is a failed
			 Administration policy that must be averted.
				(2)Without growing
			 the economy and reducing the rate of growth in mandatory spending programs, the
			 United States will continue to run deficits, even if defense and domestic
			 discretionary programs were defunded in their entirety.
				(3)Having enacted
			 defense and domestic discretionary spending reductions and raised taxes, truly
			 balanced deficit reduction must include substantive reductions in mandatory
			 spending.
				(4)The President’s
			 short term plan to avert sequestration lacks balance and would continue to
			 raise taxes and slash defense and domestic discretionary spending, exacerbating
			 the readiness crisis described by the Joint Chiefs of Staff, rather than
			 addressing the drivers of our debt.
				(5)Secretary Panetta
			 was correct in his assessment of January 10, 2013 that the civilian furloughs
			 resulting from full sequestration would also, … further harm our
			 readiness and create hardship on them and their families. In a word—in a word,
			 we would be forced to … hollow out the defense force of this
			 nation..
				(6)Any plan to avert
			 sequestration and provide additional time for political negotiations on a truly
			 balanced deficit reduction package must use additional savings that do not
			 increase the risk to military personnel or degrade the readiness or
			 capabilities of our Armed Forces. This goal can be achieved by providing tools
			 to reshape the Federal civilian workforce without furloughs.
				3.Reduction in the
			 number of Federal employees
			(a)DefinitionIn
			 this section, the term agency means an executive agency as defined
			 under section 105 of title 5, United States Code.
			(b)Determination of
			 number of employeesNot later
			 than 60 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall determine the number of full-time
			 employees employed in each agency. The head of each agency shall cooperate with
			 the Director of the Office of Management and Budget in making the
			 determinations.
			(c)Replacement hire
			 rate
				(1)In
			 generalDuring the period described under paragraph (2), the head
			 of each agency may hire no more than 1 employee in that agency for every 3
			 employees who leave employment in that agency.
				(2)Period of
			 replacement hire rateParagraph (1) shall apply to each agency
			 during the period beginning 60 days after the date of enactment of this Act
			 through the date on which the Director of the Office of Management and Budget
			 makes a determination that the number of full-time employees employed in that
			 agency is 10 percent less than the number of full-time employees employed in
			 that agency determined under subsection (a).
				(d)WaiversThis
			 section may be waived upon a determination by the President that—
				(1)the existence of a
			 state of war or other national security concern so requires; or
				(2)the existence of
			 an extraordinary emergency threatening life, health, public safety, property,
			 or the environment so requires.
				4.Reduction of
			 discretionary spending limits to achieve savings from Federal employee
			 provisionsParagraphs (2)
			 through (10) of section 251(c) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 are amended to read as follows:
			
				(2)with respect to fiscal year 2013, for the
				discretionary category, $1,043,000,000,000 in new budget authority;
				(3)with respect to
				fiscal year 2014—
					(A)for the security category, $549,000,000,000
				in budget authority; and
					(B)for the nonsecurity category,
				$500,000,000,000 in budget authority;
					(4)with respect to
				fiscal year 2015—
					(A)for the security category, $562,000,000,000
				in budget authority; and
					(B)for the nonsecurity category,
				$514,000,000,000 in budget authority;
					(5)with respect to
				fiscal year 2016—
					(A)for the security category, $573,000,000,000
				in budget authority; and
					(B)for the nonsecurity category,
				$523,000,000,000 in budget authority;
					(6)with respect to
				fiscal year 2017—
					(A)for the security
				category, $586,000,000,000 in budget authority; and
					(B)for the
				nonsecurity category, $534,000,000,000 in budget authority;
					(7)with respect to
				fiscal year 2018—
					(A)for the security
				category, $599,000,000,000 in budget authority; and
					(B)for the
				nonsecurity category, $546,000,000,000 in budget authority;
					(8)with respect to
				fiscal year 2019—
					(A)for the security category, $612,000,000,000
				in budget authority; and
					(B)for the nonsecurity category,
				$559,000,000,000 in budget authority;
					(9)with respect to
				fiscal year 2020—
					(A)for the security category, $626,000,000,000
				in budget authority; and
					(B)for the nonsecurity category,
				$571,000,000,000 in budget authority; and
					(10)with respect to
				fiscal year 2021—
					(A)for the security category, $640,000,000,000
				in budget authority; and
					(B)for the nonsecurity category,
				$583,000,000,000 in budget
				authority;
					.
		5.Calculation of total
			 deficit reductionSection 251A
			 of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended—
			(1)(A)in paragraph (3)(A), by
			 striking $1,200,000,000,000 and inserting
			 $1,091,000,000,000 and in paragraph (3)(D), by striking
			 9 and inserting 8; and
				(B)in paragraph (3)(C), by inserting
			 and after the semicolon, in paragraph (3)(D) by striking
			 ; and and inserting a period, and by striking paragraph
			 (3)(E);
				(2)in paragraph (4),
			 by striking On March 1, 2013, for fiscal year 2013, and in and
			 inserting In;
			(3)in paragraphs (5)
			 and (6), by striking 2013 each place it appears and inserting
			 2014; and
			(4)in paragraph (7),
			 by striking subparagraph (A) and by striking (B)
			 Fiscal years
			 2014–2021.—, moving the remaining text 2 ems to the
			 left, and redesignating clauses (i) and (ii) as subparagraphs (A) and (B),
			 respectively.
			6.Transfer
			 authority for funding of Department of Defense under continuing resolution and
			 sequester consistent with amounts authorized by National Defense Authorization
			 Act for fiscal year 2013
			(a)In
			 generalIn accordance with subsection (b), the Secretary of
			 Defense may transfer amounts appropriated for the Department of Defense by the
			 Continuing Appropriations Resolution (Public Law 112–175) among accounts of the
			 Department of Defense.
			(b)Transfers
			 consistent with amounts appropriated or authorizedIn
			 the event of any transfers under subsection (a), the total amount in any
			 account of the Department of Defense that is available for obligation and
			 expenditure in fiscal year 2013 shall be consistent with, and may not
			 exceed—
				(1)if a regular appropriation Act making
			 appropriations for the Department of Defense for fiscal year 2013 is enacted
			 before the date of the transfer, the level provided for that account for that
			 fiscal year by applicable provisions of such Act; or
				(2)if no such Act is
			 enacted before the date of the transfer, the amount authorized to be
			 appropriated for that account for that fiscal year by applicable provisions of
			 division A of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239).
				(c)Notice to
			 congressNot later than 15 days before any transfer under
			 subsection (a), the Secretary of Defense shall submit to the congressional
			 defense committees a report setting forth a description of the transfer,
			 including the amount of the transfer and the accounts from and to which the
			 funds were transferred.
			(d)Transfer subject
			 to notification requirementsIn addition to the notice required under
			 subsection (c), a transfer under subsection (a) shall be subject to the
			 applicable notification requirements for reprogramming in division A of Public
			 Law 112–74.
			(e)Transfer
			 authorityThe transfer authority provided by subsection (a) is in
			 addition to any other transfer authority provided by law.
			(f)DefinitionIn
			 this section, the term congressional defense committees has the
			 meaning given that term in section 101(a)(16) of title 10, United States
			 Code.
			7.No
			 cost-of-living adjustments for Members of CongressNotwithstanding
			 any other provision of law, no adjustment shall be made under section 601(a) of
			 the Legislative Reorganization Act of 1946 (2 U.S.C. 31) (relating to
			 cost-of-living adjustments for Members of Congress) for any fiscal year for
			 which the Congressional Budget Office determines there is a Federal budget
			 deficit.
		
